Citation Nr: 1341055	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from October 5, 2011, for the service-connected residuals of a left knee injury with patellar bursitis (hereinafter "left knee disability").

2.  Entitlement to an initial compensable rating for the service-connected left knee instability prior to October 5, 2011.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and PTSD, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to August 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for the left knee disability and assigned an initial 10 percent rating effective August 2007.  The same decision also denied service connection for depression.

In January 2010, the Veteran presented testimony before the Board via videoconference.  A transcript of the hearing has been associated with the claims file.

The matters were previously before the Board in August 2011 and remanded for further development and adjudication.  At that time, the Board also recharacterized the claim for depression as an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Board notes that in May 2009, the RO separately denied a claim of service connection for posttraumatic stress disorder (PTSD), which the Veteran appealed.  In accordance with Clemons, the claim for PTSD is part of the claim for an acquired psychiatric disorder.   
The Board notes in a June 2012 rating decision, the RO awarded a separate 10 percent rating for instability of the left knee.  The award was made effective from October 5, 2011.  38 C.F.R. §§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004).  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his knee claim remain in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the claims on appeal have been characterized as they appear on the cover page of the instant decision. 

The claim for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As a final matter, the Board notes that a separate decision has been issued addressing the validity of the debt and request for waiver of the Veteran's overpayment of Post-9/11 GI Bill (Chapter 33) benefits in the amount of $1,719.30.  See Board's Directive 843014.c.10(a)(2).   


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected left knee disability has not been productive of limitation of flexion to 30 degrees or limited of extension to 5 degrees.  

2.  Prior to October 5, 2011, there was no evidence of instability or recurrent subluxation of the left knee; from October 5, 2011, instability of the left knee was no more than slight. 



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent from October 5, 2011, for the service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2013).  

2.  The criteria for an initial compensable evaluation prior to October 5, 2011, for the service-connected left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The claims arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claims.  The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).
Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board has reviewed all the evidence in the Veteran's claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the decision that assigned the initial 10 percent rating for the left knee disability and the Board will now consider whether a higher evaluation is warranted for the left knee disability at any stage since the effective date of service connection.  See Fenderson, supra.   As noted in the Introduction, the RO awarded a separate 10 percent rating for instability of the left knee effective from October 5, 2011.   His claims remain in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

As delineated above, the Veteran's service connected left knee has been assigned a 10 percent rating under Diagnostic Codes 5019 for bursitis, effective from August 2007.  The left knee has also been assigned separate 10 percent rating for instability under Diagnostic Code 5257, effective from October 2011.  In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the knee is evaluated properly, the Board shall consider the service-connected symptomatology involving the left knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the left knee disability does not warrant an initial rating in excess of the currently assigned 10 percent for bursitis or a compensable rating prior to October 5, 2011, or in excess of 10 percent thereafter, for instability under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 

In rating the Veteran's knee disability, the Board notes that under Diagnostic Code 5019, bursitis is rated as limitation of motion as degenerative arthritis.  Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The Board notes that there has been no radiographic evidence of arthritis of the left knee.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that flexion has been at worse limited to 100 degrees upon VA examination in October 2011.  This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260, even when considering that pain began at 90 degrees, which would require flexion limited to 30 degrees.  The Board notes that flexion was to 120 degrees in 2007 and to 125 degrees in 2009.  

Extension was full upon VA examinations in 2007, 2009, and 2011,  which does not even meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for an initial rating in excess of 10 percent for limited flexion or an additional separate rating  based on actual limitation of extension.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with painful motion, the Veteran did not have any additional loss of limitation of motion during repetitive testing on VA examinations in 2007, 2009, or 2011.  There was no evidence of fatigability, incoordination, or weakness of the knee.  The complaints of pain are clearly accounted for in the current 10 percent rating as the Veteran's limitation of flexion does not even meet the criteria for even a noncompensable rating under this code section.  38 C.F.R. § 4.71a.  The same can be said of limitation of extension.  

Turning next to disability due to instability, the Board finds that the medical records are devoid of objective findings of instability of  the left knee prior to October 5, 2011.  See VA examinations dated in 2007 and 2009.  On VA examination in 2011, there was no anterior or posterior instability.  There was only 1+ (0-5 millimeters) of medial lateral instability, which is considered slight.  There was no evidence of recurrent patellar subluxation or dislocation.   Accordingly, there is no basis for providing a compensable rating for instability prior to October 5, 2011, or a rating in excess of 10 percent for instability under Diagnostic Code 5257 for moderate, recurrent subluxation or lateral instability.  38 C.F.R. §  4.71a.   

The Board has noted the Veteran's complaints of pain experienced in his knee and thus, has once again considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of  the knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that an initial rating in excess of 10 percent is not warranted for left knee bursitis productive of limitation of flexion under Diagnostic Codes 5003 and 5260.  A separate rating for limitation of extension is also not warranted under Diagnostic Code 5261.  There have been no findings of instability of the left knee prior to October 5, 2011, to warrant a separate compensable rating and there have been no findings of moderate instability of the left knee to warrant a rating in excess of 10 percent from October 5, 2011, under Diagnostic Code 5257.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his knee claims.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows the Veteran was a student at the time of his VA examination in 2011 and that his knee disability simply affected his ability to walk around the campus.  The Veteran made no claims of unemployability during his Board hearing.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected knee disability and instability, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected left knee reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on functional loss (due to such symptoms as pain), limitation of flexion, limitation of extension, and instability of the knee.  Diagnostic Codes 5257, 5260, 5261.   Even considering the Veteran's complaints of pain, he did not even meet the criteria for a compensable rating for limitation of flexion.  There was no evidence of limitation of extension.  There was no change in range of motion even after repetitive testing.  Instability of the left knee was only shown to be slight.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent from October 5, 2011, for the service-connected left knee disability is denied.

Entitlement to an initial compensable rating for the service-connected left knee instability prior to October 5, 2011, is denied.  



REMAND

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  A preliminary review of the record discloses the matter is not ready for appellate disposition.

The record compiled for appellate review of this matter to this point appears incomplete.  

As noted, the claim for an acquired psychiatric disorder, includes PTSD. The Veteran claimed as a stressor that a battle buddy of his (Private F) hung himself in the closet.  He indicated this event occurred on March 15, 2007, while stationed at RHU 46th AG.  See stressor statement received in April 2009.  In April 2009, the RO determined that there was insufficient information to corroborate the Veteran's stressors.  Verification may be possible and the matter must be remanded for verification of the stressor.  Upon Remand, a formal request should be made to the United States Army and Joint Services Records Research Center (JSRRC) to assist in verifying the reported in-service stressor.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  

The matter must also be remanded for an addendum opinion to determine whether there is any current acquired psychiatric disorder, variously diagnosed as PTSD and major depressive disorder, related to active military service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.159(c)(4), 4.1.  The October 2011 VA examination is inadequate.  The examiner found that major depression pre-existed the Veteran's active service as the Veteran told mental health providers in service that he suffered from depression in response to physical abuse by his father and suicidal ideation at age 16.  The examiner opined that his current major depression was not likely related to documented in-service depression because it pre-existed service.  The examiner also opined major depression was not caused or chronically worsened by the service-connected left knee disability since his current symptomatology was not considered more severe than his suicidal state prior to service.   

The examiner's recitation of the facts and/or findings in service is inaccurate.  The September 2006 report of medical history was negative at enlistment for depression or abuse.  The Veteran is presumed sound at entrance.  A June 2007 medical evaluation board (MEB) found the Veteran to have mild reactive depression because of family problems, which were identified as his sister becoming paralyzed and a death of a cousin.  In July 2007, the Veteran was seen in behavioral health for mildly depressed mood, exogenous in nature and likely to improve upon completion of the MEB.  He did not meet the criteria for depression or any other Axis I pathology.  The examiner failed to provide a rationale.  The Veteran did not report abuse by his father until 2009, which was after his discharge from service.  It was not until 2010 that the Veteran told VA treatment providers that he was suicidal at age 16 because of abuse by his father.  

In light of the need for further development to verify reported in-service stressors and the inaccurate statements of the examiner as to in-service findings, an addendum opinion is necessary.   The examiner is asked to answer the specific questions set forth in the numbered paragraphs below.   

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he itemize and provide specific information regarding  in-service stressors.  He should be asked to identify specific dates (within a 60 day period), locations and units to which was assigned.

2.  With any additional information provided by the Veteran, and with the evidence already of record, the AMC/RO must prepare a summary of the Veteran's alleged in-service stressors.  This summary must be prepared regardless of whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence of in-service stressors.  Notably, JSRRC should confirm that a battle buddy of the Veteran (Private F) hung himself on March 15, 2007.  The Veteran was stationed at RHU 46th AG at the time of the incident.      

3.  After completion of the foregoing, an addendum opinion must be sought from the examiner who performed the October 2011 VA examination, if available.  Otherwise, the opinion must be sought from a similarly qualified provider.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, Veterans Benefits Management System (VBMS), CAPRI, and AMIE) must be available for review by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The RO must inform the examiner whether an in-service stressor has been confirmed.

Thereafter, the examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disorder, including PTSD and depression, is related to the Veteran's active military service, to include a verified in-service stressor and/or documented findings of mild reactive depression?  The examiner must make specific reference to the service treatment records highlighted in the remand section of the instant decision.  The examiner is also notified that the Veteran is presumed to have been psychiatrically sound at service entrance.  

The examiner should additionally offer an opinion whether it is at least as likely as not (a 50% or higher degree of probability) that the service-connected left knee disability aggravates the current acquired psychiatric disorder beyond the natural progression of the disease?   

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any pertinent evidence contained in the Veteran's virtual record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


